Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: learning unit (claims 1-17), classification unit (claims 1-17), gain calculation units (claim 3), and deriving unit (claim 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
All the units are interpreted in light of the specification as purely computer/software programs that are executable by a processor (see page 56, 2nd and 3rd full paragraphs).  Thus, the learning unit, classification unit, gain calculation units and deriving unit are interpreted as any code implementing the corresponding function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gradient Boosting With Piece-Wise Linear Regression Trees to Shi et al. (hereinafter Shi).
Per claim 1, Shi discloses a learning classification device (pg. 13:Table 2…computer having dual Xeon processors used to run algorithms; Section 1… “leverage the power of Single Instruction Multiple Data (SIMD) processing units. Most processors used today support operations on 256-bit registers with a single instruction. The latest Intel Xeon Phi [4] coprocessors support 512-bit SIMD. It is important to design machine learning algorithms to utilize these features to achieve better efficiency.  Our algorithm is designed to better utilize the growing power of computer architecture in GBDT construction algorithm”; Section 5…disclosed programs/algorithms run on computers having CPUs with SIMD architecture) comprising:
a data memory configured to store training data (pg. 13: Table 2…computer used to run algorithms has data memory for storing training data; Section 7 and Table 1…”Table 1 lists the datasets we used…Gradient Base One Side Sampling (GOSS)…can speed up training with little sacrifice in accuracy when the number of training data is large”) for learning a decision tree (pg. 5:Algorithm 1…training data, e.g., “sample points”, for piece-wise linear regression trees (PL Trees) stored in memory; Section 3 and Algorithm 1…PL trees are full binary decisions trees that are learned using training with gradient boosting);
a learning unit (pg. 5:Algorithm 1…training/learning PL Tree) configured to read a plurality of feature quantities included in the training data from the data memory (pg. 5:Algorithm 1…line 2 of algorithm puts all the sample points, e.g., a plurality of feature quantities, from the training data into the root node) by single access (Section 5…disclosed programs/algorithms run on computers having CPUs with Single Instruction Multiple Data architecture, construed as single access) and derive data of a node based on the plurality of feature quantities (Section 3…”Starting from a single root node, a PL Tree is trained by greedily splitting nodes into children until the number of the leaves in the tree reaches a preset maximum value t”; Algorithm 1…derives data of each leaf node based on feature quantities from training data), to learn the decision tree (Section 3…training of PL Tree in gradient boosting); and
a classification unit (pg. 6:Algorithm 2…details of SplitEval) configured to determine where the training data read from the data memory is to be split to from the node (Section 3.2…algorithm/code “to find the optimal split” of leaf nodes expressing distinct features from the training data, e.g., node s split into s1 and s2), based on the data of the node derived by the learning unit (pg.5:Algorithm 1…SplitEval is uses data from nodes derived in Algorithm 1, e.g., data from Algorithm 1 is passes to SplitEval and SplitEval is invoked).
Per claim 2, Shi discloses claim 1, further disclosing the learning unit includes memories corresponding to at least the number of the feature quantities of the training data (Sections 4-5…”For each feature, a histogram of all its values in all data points is constructed”), and is configured to store histograms of the feature quantities of the training data read from the data memory into the respective memories (Section 5:Algorithms 3-4…constructed histogram with features and binned data points are stored in memory) and perform a process based on the feature quantities at once (Algorithms 3-4…histogram construction processes).
Per claim 5, Shi discloses claim 1, further disclosing the learning unit is configured to learn a next decision tree by gradient boosting (Section 3 and Algorithm 1…”training of PL Trees in gradient boosting”), based on a learning result of the learned decision tree (Algorithm 1…subtrees are generated based on learning results from parent nodes).
Per claim 9, Shi discloses claim 1, further disclosing the classification unit is configured to perform classification operation for classification data in classification while sharing a configuration for performing classification operation for the training data in learning (Algorithms 1-2…SplitEval is used in training/learning algorithm, thus construed as a shared configuration/operation).
Per claim 15, Shi discloses claim 1, further disclosing the learning unit performs learning using part of the feature quantities among all the feature quantities of the training data (Algorithm 1: training per leaf construed to be learning using part of the features quantities, whereas the entire trained tree has all the features quantities of the training data).
Per claim 17, Shi discloses claim 1, further disclosing the learning unit performs learning using part of the training data among all the training data (Algorithm 1: training per leaf construed to be learning using part of the training data, whereas the entire trained tree uses all of the training data).
Claim 18 is substantially similar in scope and spirit to claim 1.  Therefore, the rejection of claim 1 is applied accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 USC 103 as being unpatentable over Shi in view of US Pat. Pub. No. 2017/0323638 to Malinowski et al. (hereinafter Malinowski).
Shi discloses claim 1.
at least the data memory, the learning unit, and the classification unit are configured on a field-programmable gate array (FPGA) (Malinowski: ¶62…”While SIMD parallel processing is used for the disclosed examples, it will be understood that the present system and method may be operated by using other alternatives such as field-programmable gate array (FPGA) or general-purpose computing graphics processing unit (GPGPU) to name a few examples”).
 Shi and Malinowski are analogous art because they are from similar problem solving area in using SIMD processing for decision tree algorithms (Malinowski: 25, 62).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use FPGAs for the data memory, the learning unit and the classification unit in Shi.
The suggestion/motivation for doing so would have been the ability to integrate hardware logic and memory for processing algorithms all onto a system-on-chip such as an FPGA, as well as the intrinsic advantage of FPGAs to be reprogrammed if there is a change in the design of the application, being more flexible and economical.
Allowable Subject Matter
Claims 3, 4, 6-8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.